Case: 11-15678   Date Filed: 07/19/2012   Page: 1 of 7

                                                        [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT

                      ________________________

                            No. 11-15678
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:10-cr0805-MGC-1

UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus



EMMA GRISMALDA CASANOVA,
a.k.a. Emma Grismalda Alvarez,
a.k.a. Gabriela Rossova,

                                                         Defendant-Appellant.


                     __________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     _________________________

                             (July 19, 2012)

Before MARCUS, PRYOR and MARTIN, Circuit Judges.
              Case: 11-15678     Date Filed: 07/19/2012   Page: 2 of 7

PER CURIAM:

      Emma Grismalda Casanova appeals her sentence of 88 months of

imprisonment following her pleas of guilty to one count of conspiring to commit

fraud, 18 U.S.C. § 1349, two counts of bank fraud, id. § 1344, two counts of

stealing and purloining money from a bank, id. § 2113(b), one count of conspiring

to launder money, id. § 1956(h), one count of conspiring to structure financial

transactions to evade reporting requirements, id. § 371, and ten counts of

structuring financial transactions to evade reporting requirements, 31 U.S.C.

§ 5324(a)(3). Casanova challenges two enhancements of her offense level for her

role as a manager or supervisor and for using unlawfully a means of identification.

Casanova also challenges the award of restitution to Wachovia Bank and the

substantive reasonableness of her sentence. We affirm.

      The district court did not clearly err when it enhanced Casanova’s offense

level for her role as a manager or supervisor. A defendant is subject to a three-

level enhancement of her sentence if her “criminal activity involved five or more

participants or was otherwise extensive.” United States Sentencing Guidelines

Manual § 3B1.1(b) (Nov. 2010). The district court found that Casanova’s fraud

was extensive, and the evidence supports that finding. See id. cmt. n.4. Casanova

conspired with her grandson, Noel Mendez, and Juan Carlos Rodriguez-Rodriguez

                                          2
              Case: 11-15678     Date Filed: 07/19/2012   Page: 3 of 7

to embezzle the funds in two dormant certificate of deposit accounts at Wachovia

Bank. The dormant accounts were named “Mrs. Julia Striker—deceased and Miss

Gabriela Rossova” (Striker/Rossova account) and “Flora Botton-Burla” (Botton-

Burla account). Casanova, a native and citizen of Peru, obtained fraudulent

identification documents, including a foreign passport, that identified her as

“Gabriela Rossova,” a native and citizen of Colombia, and listed an address in

Bogota. Casanova used the fraudulent identification documents to open an

account at Interamerican Bank under the name “Gabriela Rossova.” In the

meantime, Mendez, a financial advisor at Wachovia, changed the addresses on

both dormant accounts to match the Bogota address listed on Casanova’s

identification documents and changed the name of the second account from “Flora

Botton-Burla” to “Flora Botton-Burla and Gabriela Rossova.” Casanova used the

false identification documents to withdraw $718,234.39 from the Striker/Rossova

account. A bank employee questioned the authenticity of Casanova’s

identification documents and denied her access to the funds in the Botton-Burla

account, but that same day, Casanova enlisted Mendez to help her withdraw the

balance of the account by purchasing a cashier’s check for $439,706.19.

Casanova deposited all the proceeds in her Interamerican Bank account and then

distributed some of the proceeds to coconspirators through withdrawals that she

                                          3
               Case: 11-15678     Date Filed: 07/19/2012    Page: 4 of 7

structured to evade reporting requirements. Casanova also structured ten other

withdrawals of funds from six coconspirators’ bank accounts at five different

banks, and she laundered over $50,000 in proceeds by purchasing a dump truck

from Lucky Trucks that the company then purchased for a slightly reduced price

from conspirator Alex Rodriguez.

      The district court also did not clearly err when it enhanced Casanova’s

offense level for her unlawful use of a means of identification. A district court

may enhance by two levels the offense level of a defendant whose offense

involved “the unauthorized transfer or use of any means of identification

unlawfully to produce or obtain any other means of identification.” U.S.S.G. §

2B1.1(b)(10)(C)(i). The commentary to section 2B1.1 provides that “‘[m]eans of

identification’ has the meaning given that term in 18 U.S.C. 1028(d)(7), except

that such means of identification shall be of an actual (i.e., not fictitious)

individual, other than the defendant or a person for whose conduct the defendant is

accountable . . . .” Id. cmt. n.1. And “the term ‘means of identification’ means

any name or number that may be used, alone or in conjunction with any other

information, to identify a specific individual, including any . . . government

passport number.” 18 U.S.C. § 1028(d)(7)(A). During the sentencing hearing,

Casanova admitted that she used a passport “belong[ing] to a Colombian male,”

                                            4
               Case: 11-15678      Date Filed: 07/19/2012     Page: 5 of 7

and in her brief, Casanova concedes that she “used an altered Colombian passport

previously used by an unknown male bearer.” In other words, Casanova admits

that the passport was issued to a real person other than herself. Casanova argues

that the passport might have been issued to a codefendant, but that possibility is of

no consequence because Casanova’s sentence accounts for her admitted

wrongdoing in using the passport. See 18 U.S.C. § 1028(d)(7)(A). Casanova

admitted in her factual proffer that she conspired to embezzle the funds; she

“opened the account [at Interamerica Bank] using . . . a forged Colombian

passport” and “presented [that] false Colombia[n] identification document[] as

proof of her identity” to withdraw the funds from the dormant accounts; she

“distributed proceeds of the bank fraud” to coconspirators; and she “structured the

withdrawal” of funds in coconspirators’ bank accounts.

      The district court did not err when it ordered Casanova to pay Wachovia

$1,157,940.50 in restitution. The Mandatory Victim Restitution Act provides that

the district court shall order restitution to the victim of an offense where the

defendant is convicted of an offense “in which an identifiable victim or victims

has suffered a . . . pecuniary loss.” 18 U.S.C. § 3663A(a)(1), (c)(1)(B). Casanova

did not object to the amount of loss attributed to Wachovia in the presentence

investigation report, and “[i]t is the law of this circuit that a failure to object to

                                            5
              Case: 11-15678    Date Filed: 07/19/2012   Page: 6 of 7

allegations of fact in a PSI admits those facts for sentencing purposes and

precludes the argument that there was error in them.” United States v. Beckles,

565 F.3d 832, 844 (11th Cir. 2009) (internal quotation marks omitted). Casanova

argues that the government failed to establish a loss by Wachovia, but she admits

in her factual proffer and on appeal that she withdrew the funds from dormant

accounts held by Wachovia. Wachovia suffered a loss because it paid the funds in

those dormant accounts to the wrong person.

       The district court did not abuse its discretion when it sentenced Casanova

to six concurrent terms of 88 months of imprisonment for her fraud, theft, and

money laundering crimes to run concurrently with 19 terms of 16 months of

imprisonment for her structuring crimes. We expect that a sentence within the

advisory guideline range is reasonable. United States v. Lebowitz, 676 F.3d 1000,

1016 (11th Cir. 2012). Casanova’s sentence is a month above the low end of her

advisory guidelines range of 87 to 108 months of imprisonment and well below

the maximum statutory terms for her crimes. See 18 U.S.C. §§ 371, 1344,

2113(b), 1956(a)(1); 31 U.S.C. § 5324(d)(2). The district court reasonably

determined that a sentence within the guidelines range would best address

Casanova’s offense and her history and characteristics, provide adequate

punishment, reflect the seriousness of her 25 offenses, promote respect for the law,

                                         6
                 Case: 11-15678   Date Filed: 07/19/2012   Page: 7 of 7

and deter her from future similar crimes. 18 U.S.C. § 3553(a). Casanova argues

that the district court failed to account for her physical ailments and age of 79 in

weighing the sentencing factors and considering her request for a downward

variance, but the district court reasonably rejected Casanova’s request for a below-

guidelines sentence based on findings that, “[a]t the time [Casanova] took each

and every role in this case she was already in her 70s” and, “[d]espite advanced

age and her alleged infirmities, [she] went through extraordinary measures to

exercise this fraudulent scheme.” Casanova argues that she did “not [commit] an

exceptionally serious bank crime,” but her crimes involved what most persons

would consider an exceptional amount of money stolen through means exceptional

in scope and sophistry. Casanova also argues about a disparity between her

sentence and the 41-month sentence imposed on her grandson, but these

coconspirators are not similarly situated. United States v. Spoerke, 568 F.3d 1236,

1252 (11th Cir. 2009). Casanova played a greater role in the fraud, and when her

grandson notified her in 2007 that federal agents were investigating the fraud,

Casanova fled to Peru, where she remained until April 2011. Casanova’s sentence

is reasonable.

      We AFFIRM Casanova’s sentence.




                                          7